DETAILED ACTION
This non-final rejection is responsive to the claims filed on 21 February 2019.  Claims 1-20 are pending.  Claims 1, 8, and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lymberopolous (US 2015/0213244 A1) hereinafter known as Lymberopolous.

Regarding independent claim 1, Lymberopolous teaches:
A computer-implemented method for continuous identity authentication of an individual based on gesture data, the method being executed by one or more processors and comprising: receiving, by a mobile device, gesture data corresponding to one or more gestures received on a touch screen of the mobile device from an individual;  (Lymberopolous: Fig. 18 and ¶[0054] and Figs. 5-8 and ¶[0023]; Lymberopolous teaches the user performing a gesture on a touchscreen of a device.)
generating, by the mobile device, specific features extracted from the one more gestures;  (Lymberopolous: Fig. 18 and ¶[0054] and Figs. 5-8 and ¶[0023]-¶[0024]; Lymberopolous teaches extracting certain features of the gesture such as finger length and width, palm width and length, fingerprints, palm print, total contact area, etc...)
comparing, by the mobile device, the specific features with gesture information stored on the mobile device, the gesture information comprising gesture data collected on the mobile device from a user previously interacting with the mobile device; and  (Lymberopolous: Fig. 18 and ¶[0054]; Lymberopolous teaches extracting certain features of the gesture such as finger length and width, palm width and length, fingerprints, palm print, total contact area, etc...)
verifying, based on the comparing, that an identity of the individual matches an identity of the previous user.  (Lymberopolous: Figs. 18-19 and ¶[0020]; Lymberopolous teaches comparing the detected values to the stored values to authenticate a user.)




Regarding claim 2, Lymberopolous further teaches:
The computer-implemented method of claim 1 (as cited above), wherein the gesture data includes touch data corresponding to location, force, and size of the one or more gestures, and includes motion data corresponding to accelerometer data, gyroscope data, magnetometer data, and proximity data of the mobile device during the receiving of gesture data.  (Lymberopolous: Fig. 8 and ¶[0023] and ¶[0026]; Lymberopolous teaches receiving touch data, gyroscope, magnetometer, and GPS data.  ¶[0022]-¶[0024] and ¶[0037] further teaches receiving contact pressure, location, and size of the user’s hand.)






Regarding claim 3
The computer-implemented method of claim 1 (as cited above), further comprising generating an enrollment template associated with the previous user based upon the gesture data collected on the mobile device associated with a certain hand.  (Lymberopolous: Figs. 5 and 18 and ¶[0050]; Lymberopolous teaches a user enrollment training session, i.e. a training phase, where a gesture is collected and stored.  The stored values are interpreted as an enrollment template.)




Regarding claim 4, Lymberopolous further teaches:
The computer-implemented method of claim 3 (as cited above), wherein the enrollment template comprises one or more classifiers, each representing a classification of the one or more gestures.  (Lymberopolous: ¶[0020] and ¶[0060]-¶[0061]; Lymberopolous teaches storing feature values which are classified as a variety of features.)




Regarding claim 6, Lymberopolous further teaches:
The computer-implemented method of claim 3 (as cited above), wherein each of the one or more classifiers are associated with one or more orientation configurations of the mobile device when the gesture data is received by the mobile device from the individual.  (Lymberopolous: ¶[0026]; Lymberopolous teaches using accelerometer data.  Accordingly, the foregoing teaches incorporating data associated with the orientation of the device.)




Regarding claim 7, Lymberopolous further teaches:
The computer-implemented method of claim 6 (as cited above), further comprising generating an update for the updated enrollment template to include a change to the one or more classifiers based upon the one or more orientation configurations.  (Lymberopolous: ¶[0026]; Lymberopolous teaches using accelerometer data.  Accordingly, the foregoing teaches incorporating data associated with the orientation of the device.  The foregoing is also implemented during the training session.)




Regarding claims 8-11, 13-18, and 20, these claims recite a system and one or more non-transitory computer-readable storage media that perform the method of claims 1-4, 6, and 7; therefore, the same rationale for rejection applies.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lymberopolous in view of Li (US 2021/0026941 A1) hereinafter known as Li.

Regarding claim 5, Lymberopolous further teaches the computer-implemented method of claim 4 (as cited above).

Lymberopolous does not explicitly teach the limitations of claim 5.

However, Li teaches:
further comprising updating the enrollment template based upon the comparing, in which the one or more classifiers are changed.  (Li: ¶[0022]; Li teaches updating the database with new gestures for future authentication.)

Lymberopolous and Li are in the same field of endeavor as the present invention, as the references are directed to authenticating a user through gestures.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for authentication where a user trains a system for specific gestures and then performs the gesture to authenticate based on a comparison to the stored specific gesture as taught in Lymberopolous with further updating the gesture for future authentication as taught in Li.  Lymberopolous already teaches authenticating by teaching the system a gesture.  However, Lymberopolous does not explicitly teach further updating the gesture for future authentication.  Li provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lymberopolous to include teachings of Li because the combination would allow using different gestures for authentication, as suggested by Li: ¶[0022].



claims 12 and 19, these claims recite a system and one or more non-transitory computer-readable storage media that perform the method of claim 5; therefore, the same rationale for rejection applies.







Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145